Opinion filed March 25,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                           No. 11-09-00063-CR
                                                     __________
 
                         MARK
EMMONS MCLAUGHLAN, Appellant
 
                                                             V.
 
                                       STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 29th District Court
                                                         Palo
Pinto County, Texas
                                                      Trial
Court Cause No. 13695
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            Counsel
for Mark Emmons McLaughlan has filed in this court a motion to permanently
abate appeal.  Attached to the motion is the autopsy report.  The motion is
granted, and the appeal is permanently abated.  Tex. R. App. P. 7.1(a)(2).
 
March 25, 2010                                                                       PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.